Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 15 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a METHOD FOR BUILDING A SECURITY IMAGE BY MULTIPLEXING COLOR IMAGES.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches: 
Claim 1: “... establishing combinations of groups of color sets having at least one color set in common across a number of the plurality of different illumination and observation modes; selecting a combination of a group of color sets based on the number of desired illumination and observation modes and a number of colors per color image; and determining the color images to multiplex by means of the combination of the group of color sets selected.”
Dependent claims 2-12 are inherently allowed.
Claim 15 is allowed on similar grounds as claim 1 above.
Dependent claims 22-28 are inherently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berthe et al., US Patent 10787020, discloses a method for producing a security device whereby a laser marks a first color pattern and a second color pattern that responds differently under different illumination and observation modes utilizing a laser.  Berthe does not teach the above limitations identified as grounds of allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672